Citation Nr: 1411988	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for hypertension.

In December 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R § 20 900 (c) (2013).  38 U.S.C.A § 7107 (a)(2) (West 2002).  That same month, the Board remanded this matter for further development.

The Board denied the claim of service connection for hypertension by way of an October 2011 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

The Veteran died in January 2012 prior to the promulgation of a decision by the Court.  In February 2012, the appellant filed a motion with the Court to be substituted as the claimant before the Court.  In July 2012, the Court granted the appellant's motion and she was substituted as the appellant before the Court.  In a July 2013 memorandum decision, the Court set aside the Board's October 2011 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In October 2012, the appellant filed a motion with the agency of original jurisdiction (AOJ) to be substituted for the Veteran in the instant appeal.  In April 2013, the AOJ granted the appellant's motion and she was substituted as the appellant.
Under 38 U.S.C.A. § 5121A (West Supp. 2013) persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the Veteran's claims file reflects that the appellant is his surviving spouse.  As such, she would be eligible for accrued benefits.  Id.  In light of this evidence and the actions of the Court and the AOJ, the motion for substitution is granted.

In a January 2014 statement, the appellant's representative raised the matter of entitlement to service connection for the cause of the Veteran's death.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the appellant's favor, the elevated blood pressure in service represented the onset of the Veteran's hypertension.


CONCLUSION OF LAW

Hypertension had its clinical onset during the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a September 2010 letter, a VA physician reported that the Veteran had experienced strokes.  The physician opined that the Veteran's elevated blood pressures which were identified during service were not appropriately investigated or treated and that if hypertension had been diagnosed in service and the Veteran had been treated for the disease, he would likely not have subsequently experienced vascular damage and strokes.  His medical problems which were identified in the September 2010 letter were believed to have been "connected to the untreated hypertension documented while [the Veteran was] in the military."  The physician reasoned that he had reviewed the Veteran's military medical records dated in 1967 and 1968 and that he was identified as having high blood pressures at that time.  However, he was not treated for high blood pressure and follow up was not recommended.  He had experienced hypertension for years and subsequently suffered the effects of it in terms of vascular damage and strokes despite the fact that he had been treated for hypertension.

Resolving all doubt in the appellant's favor,  the Veteran experienced elevated blood pressure in service, that he had been diagnosed as having current hypertension as defined by VA at the time of his death, and that there had been a continuity of symptomatology of hypertension in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the appellant, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


